HUNTLEY, Justice,
dissenting.
The sole issue in this case is whether Gatherer is eligible for unemployment benefits under I.C. § 72-1366(e). That section states that, in order to be eligible for unemployment benefits, a claimant must not have been “discharged for misconduct in connection with his employment.” Id. This court will not overturn the findings of the Industrial Commission if those findings are supported by substantial and competent evidence. Gaehring v. Department of Employment, 100 Idaho 118, 119, 594 P.2d 628, 629 (1979). However, after accepting the facts as found by the Commission, it is the province of the court to determine the legal consequences which flow therefrom under mandate of the applicable statutes.
In Johns v. S.H. Kress Co., 78 Idaho 544, 548, 307 P.2d 217, 219 (1957), this Court interpreted the term “discharged for misconduct” as the following:
“ ... willful, intentional disregard of the employer’s interest; a deliberate violation of the employer’s rules; or a disregard of standards of behavior which the employer has a right to expect of his employees.”
The referee cited Johns and concluded that Gatherer’s conduct showed both an intentional disregard of his employer’s interest and a disregard of standards of behavior an employer has a right to expect of its employees. I disagree with that conclusion. Nothing in the record establishes *474that the suggestions were for the benefit of anyone other than the employer and the employer’s best interest. Gatherer did not act in “willful, intentional disregard of [his] employer’s interest.” Id. In fact, in all the incidents leading up to Gatherer’s discharge, Gatherer believed he was aiding his employer by suggesting improved policies for the warehouse. On the day Doyles fired Gatherer, he was protesting an illegal practice by his employer. An employer has no legitimate interest in having its employees work uncompensated overtime. Moreover, there is nothing in the record to indicate that Doyles’ business was at all adversely affected by Gatherer’s behavior.
The fact that Gatherer raised his voice in these incidents does not suffice to raise his conduct to the level of intentional disregard of his employer’s interest. The record contains no evidence that Gatherer's outbursts were deliberate. Doyles may have acted within its rights in firing Gatherer for his behavior, but that is not the issue before the court. This Court held in Avery v. B & B Rental Toilets, 97 Idaho 611, 614, 549 P.2d 270, 274 (1976) that “a single incident of comparatively non-serious disrespect by complaining and arguing is not misconduct.” The referee distinguished Avery by saying that Gatherer argued with his manager several times rather than only once. I believe that the referee read Avery too literally. Instead, we should focus on the non-serious nature of Gatherer’s conduct. The fact that Gatherer acted in an informal representative capacity and could be expected to speak up about warehouse practices, coupled with the fact that he spoke out but a few times and apparently did not disrupt or cause harm to Doyles’ business, suffice to make Gatherer’s conduct “non-serious” under Avery.
The Avery exception applies to all the types of misconduct cited in Johns, supra. Therefore, since Gatherer’s actions were “non-serious” under Avery, his conduct could not have fallen below the level which his employer had a right to expect. I would conclude that Gatherer was not fired for misconduct under I.C. § 72-1366(e) and therefore is eligible for unemployment benefits.